

115 HR 5171 IH: Ski Area Fee Retention Act
U.S. House of Representatives
2018-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5171IN THE HOUSE OF REPRESENTATIVESMarch 6, 2018Mr. Tipton (for himself and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Omnibus Parks and Public Lands Management Act of 1996 to provide for the establishment
			 of a Ski Area Fee Retention Account.
	
 1.Short titleThis Act may be cited as the Ski Area Fee Retention Act. 2.Establishment of Ski Area Fee Retention Account (a)In generalSection 701 of division I of the Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 497c) is amended by adding at the end the following:
				
					(k)Ski Area Fee Retention Account
 (1)DefinitionsIn this subsection: (A)AccountThe term Account means the Ski Area Fee Retention Account established under paragraph (2).
 (B)Covered unitThe term covered unit means a National Forest which collects a rental charge under this section. (C)RegionThe term Region means a Forest Service Region.
 (D)Rental chargeThe term rental charge means a permit rental charge that is charged under subsection (a). (E)SecretaryThe term Secretary means the Secretary of Agriculture.
 (2)EstablishmentThe Secretary of the Treasury shall establish in the Treasury a special account, to be known as the Ski Area Fee Retention Account, into which there shall be deposited— (A)in the case of a covered unit at which not less than $15,000,000 is collected by the covered unit from rental charges in a fiscal year, an amount equal to 50 percent of the rental charges collected at the covered unit in the fiscal year; or
 (B)in the case of any other covered unit, an amount equal to 65 percent of the rental charges collected at the covered unit in a fiscal year.
 (3)AvailabilitySubject to paragraphs (4), (5), and (6), any amounts deposited in the Account under paragraph (2) shall remain available for expenditure, without further appropriation, until expended.
						(4)Local distribution of amounts in the account
 (A)In generalExcept as provided in subparagraph (B), 100 percent of the amounts deposited in the Account from a specific covered unit shall remain available for expenditure at the covered unit at which the rental charges were collected.
							(B)Reduction
 (i)In generalSubject to clause (ii), the Secretary may reduce the percentage of amounts available to a covered unit under subparagraph (A) if the Secretary determines that the rental charges collected at the covered unit exceed the reasonable needs of the covered unit for that fiscal year for authorized expenditures described in paragraph (5)(A).
 (ii)LimitationThe Secretary may not reduce the percentage of amounts available under clause (i)— (I)in the case of a covered unit described in paragraph (2)(A), to less than 35 percent of the amount of rental charges deposited in the Account from the covered unit in a fiscal year; or
 (II)in the case of any other covered unit, to less than 50 percent of the amount of rental charges deposited in the Account from the covered unit in a fiscal year.
									(C)Transfer to other covered units
 (i)DistributionIf the Secretary determines that the percentage of amounts otherwise available to a covered unit under subparagraph (A) should be reduced under subparagraph (B), the Secretary may transfer to other covered units, for allocation in accordance with clause (ii), the percentage of the amounts withheld from the covered unit under subparagraph (B), to be expended by the other covered units in accordance with paragraph (5).
 (ii)CriteriaIn determining the allocation of amounts to be transferred under clause (i) among other covered units, the Secretary shall consider—
 (I)the number of proposals for ski area improvements in the other covered units; (II)any backlog in ski area permit administration or the processing of ski area proposals in the other covered units; and
 (III)any need for services, training, staffing, or streamlining programs in the other covered units or the Region in which they are located that would improve the administration of the Forest Service Ski Area Program.
									(5)Authorized expenditures
 (A)In generalAmounts distributed from the Account to a covered unit under this subsection may be used for— (i)ski area special use permit administration and processing of proposals for ski area improvement projects in the covered unit, including staffing and contracting for such administration, process, or services through the unit or the Region;
 (ii)any expenses that the Forest Service would have otherwise applied to ski area permittees through cost recovery pursuant to part 251 of title 36, Code of Federal Regulations;
 (iii)training programs on processing ski area applications, administering ski area permits, or ski area process streamlining in the covered unit or the Region in which the unit is located; and
 (iv)interpretation activities, visitor information, visitor services, and signage in the covered unit to enhance—
 (I)the ski area visitor experience on National Forest System land; and (II)avalanche information and education activities carried out by the Forest Service.
 (B)Other usesIf any amounts are still available in the Account after all ski area permit-related expenditures under subparagraph (A) are made, including amounts transferred to other covered units pursuant to paragraph (4)(C), such remaining amounts in the Account may be applied to permit administration for other (non-ski area) Forest Service recreation special use permits at the discretion of the Secretary. The Secretary shall first determine that all ski area-related permit administration, processing and interpretation needs have been met in all covered units and Regions before applying any remaining amounts in the Account to non-ski area uses.
 (C)LimitationAmounts in the Account may not be used for— (i)the conduct of wildfire suppression or preparedness activities;
 (ii)the conduct of biological monitoring on National Forest System land under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) for listed species or candidate species, except as required by law for environmental review of ski area projects;
 (iii)the acquisition of land for inclusion in the National Forest System; or (iv)Forest Service administrative sites.
								(6)Savings provisions
 (A)In generalNothing in this subsection affects the applicability of section 7 of the Act of April 24, 1950 (commonly known as the Granger-Thye Act) (16 U.S.C. 580d), to ski areas on National Forest System land.
 (B)Revenue allocation paymentsRental charges deposited in the Account under paragraph (2) shall be considered to be amounts received from the National Forest System for purposes of calculating amounts to be paid under—
 (i)the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.); (ii)the sixth paragraph under the heading forest service in the Act of May 23, 1908 (35 Stat. 260; 16 U.S.C. 500);
 (iii)section 13 of the Act of March 1, 1911 (36 Stat. 963; 16 U.S.C. 500); and (iv)chapter 69 of title 31, United States Code.
 (C)Supplemental fundingRental charges retained and expended under this subsection shall supplement (and not supplant) appropriated funding for the operation and maintenance of each covered unit..
 (b)Effective dateThis section (including the amendments made by this section) shall take effect on the date that is 60 days after the date of enactment of this Act.
 (c)ImplementationThe Secretary of Agriculture shall not be required to issue regulations or policy guidance to implement this section (including the amendments made by this section).
			